COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-12-00427-CV


JOE L. REECE                                        APPELLANT

                                      V.

U.S. BANK NATIONAL                                   APPELLEE
ASSOCIATION, AS TRUSTEE
SUCCESSOR IN INTEREST TO
BANK OF AMERICA, NATIONAL
ASSOCIATION AS TRUSTEE, AS
SUCCESSOR BY MERGER TO
LASALLE BANK NATIONAL
ASSOCIATION AS TRUSTEE FOR
STRUCTURED ASSET
INVESTMENT LOAN TRUST
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2005-2,
ITS SUCCESSORS AND ASSIGNS


                                  ------------

        FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                  ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------


    1
     See Tex. R. App. P. 47.4.
      On April 29, 2013, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response reasonably explaining the failure to file a brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We received

a response from appellant, but it does not explain his failure to file a brief or the

need for an extension.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: May 30, 2013




                                     2